Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 11 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 improperly depends from itself, claim 3 has been interpreted to depend from claim 1.

Regarding claims 3 and 4, the claim language is confusing and is unclear. Specifically, the term "a roller" fails to particularly point out and distinctly define the structure of the invention - a roller is generally known as a cylinder or rod which something is rolled up, yet the description of a "roller" in the instant specification is inconsistent with this definition. The instant specification describes a roller to be the object in contact with the cylinder/rod/threaded post. Accordingly, for purposes of examination, "a roller" has been interpreted to be either of the cylinder/rod/threaded post itself or the object that is configured to contact a cylinder/rod/threaded post and translate longitudinally.

Regarding claim 16, the recitation “the inflatable pneumatic chamber” lacks positive antecedent basis in that the inflatable pneumatic chamber is recited in claim 10, however claim 16 does not depend from claim 10.
Regarding claim 17, the recitation "the inflatable ring chamber" and “the inflatable shaft chamber” lacks proper antecedent basis and has been interpreted as "an inflatable ring chamber" and “an inflatable shaft chamber”.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7 and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotlov (2017/0100303).

Regarding claim 1, Kotlov teaches a massager device comprising:
an insertable shaft (2, Fig. 1) having a first side (lower side of stimulation body 2, Fig. 1) and a second side (top of stimulation body 2, Fig. 1), wherein the first side comprises a massage surface (sheath 7, Fig. 1); a stimulator (knobs 12 coupled to threaded rod 19, Fig. 2); and
an expandable shaft chamber disposed on the second side of the insertable shaft ("In an upper part of the stimulation body 2, the sheath 7 comprises a folded-up portion 8, which is able to unfold when the stimulation body 2 is lengthened.", para [0044]).

Regarding claim 2, Kotlov teaches the massager device of claim 1, wherein the stimulator is a vibrator, gyrator, oscillator, or pulsator (stimulator considered to be an oscillator as knobs oscillate along longitudinal axis of shaft, see para [0048]: "During a movement of the slide 20 along the threaded rod 19, the magnets 21 entrain the knobs 12, such that the knobs 12 are moved in the longitudinal direction of the stimulation body 2 along the outside of the stimulation body 2.").

Regarding claim 3, Kotlov teaches the massager device of claim 3, wherein the stimulator comprises a roller adjacent to an underside of a massage surface (roller considered as the structure of the bulge 6 generated by knobs 12 shown in FIG. 2, the knobs 12 are arranged under a sheath 7 and are in contact with and moved along by the drive rod and this defined as a roller, see paras [0044]-[0045]).



an enclosure comprising an opening (enclosure 2a comprises openings in which knobs 12 are disposed, see Fig. 5; note: enclosure 2a corresponds to enclosure 2 in Figs. 1-4, see para [0050]) wherein the enclosure is an elongate shape (elongate shape of enclosure 2a, Fig. 5):

a threaded post disposed within the enclosure (19, Fig. 2), the threaded post comprising a plurality of pitched threads (threaded rod 19 comprises pitched threads, see Fig. 2);

a roller disposed within the plurality of pitched threads (nut disposed within threads of shaft 19 connects to magnets 21 that interact with knobs 12 to move the bulge 6 longitudinally, see Fig. 2)

wherein the roller protrudes outside the opening of the enclosure ("In each of the grooves 22 sits a knob 12a which, on its side facing toward the stimulation body 2a, is provided with a projection (not shown here) that engages in the groove 22.", para [0050]); a driver configured to rotate the threaded post ("An electrical drive 18 shown in FIG. 2 is provided for rotating a threaded rod 19.", para [0047]); and

an elastic sheath disposed at least over the opening (sheath 7a over knobs and grooves, Fig. 5).

Regarding claim 5, Kotlov teaches the massager device of claim 4, wherein the enclosure is formed with a curvature ("the stimulation bodies could also have a curved shape.", para [0069]) such that travel of the roller is along a plane parallel to a longitudinal axis of the threaded post (groove 22 in a plane parallel to longitudinal axis of post, see Fig. 5).

Regarding claim 7, Kotlov teaches the massager device of claim 3, wherein the massage surface is an exterior portion of a sheath disposed over at least a portion of the massager device ("sheath 7 Surrounding the stimulation body 2.", para [0044]).

Regarding claim 25, Kotlov teaches the massager device of claim 1, further comprising a handle (4, Fig. 1).

Claim(s) 1, 8-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaholan et al (2018/0140502).
Regarding claim 1, Shaholan et al teaches a massager device comprising:
an insertable shaft (141, Fig. 6) having a first side (bottom of 141, Fig. 6) and a second side (top of 141, Fig. 6), wherein the first side comprises a massage surface (sheath 142, Fig. 6): a stimulator (165, Fig. 6); and
an expandable shaft chamber (158, Fig. 6) disposed on the second side of the insertable shaft (158 on second side of shaft, Fig. 6).



Regarding claim 9, Shaholan et al teaches the massager device of claim 1,

wherein the expandable shaft chamber does not inflate the first side of the insertable shaft ("Inflatable balloon 966 faces outward and is in mechanical contact with the user. Massager sub - assembly 958 includes an air passageway 965 that is able to inflate inflatable balloon 966.", para [01117]; sub assembly inflates, not first side of shaft); and

wherein the expandable shaft chamber does not extend around an entire circumference of the shaft (158 does not extend around the entire shaft, Fig. 6).

Regarding claim 10, Shaholan et al teaches the massager device of claim 1, wherein the expandable shaft chamber is an inflatable pneumatic chamber ("Male device 940 also includes a pneumatic pump 947. Pump 947 is able to inflate balloon 166 with several presses.", para [0118]).

Regarding claim 11, Shaholan et al teaches the massager device of claim 1, wherein the massage surface is non-inflatable (sheath 142 is not designed to be inflatable).



Regarding claim 14, Shaholan et al teaches the massager device of claim 1, further comprising an exhaust valve ("Pump 947 has includes a release valve that allows a user to adjust or release pressure from balloon 966.", para [0118]).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kotlov in view of Greco (WO 2017/205860).
Regarding claim 6, Kotlov teaches the massager device of claim 5. Kotlov teaches a threaded post but is silent as to wherein the threaded post comprises one or more flattened portions of threads, and one or more non-flattened portions of threads. However, Greco teaches a similar massager device with flattened and non-flattened portions of threads (flattened and non-flattened threads of 108, Fig. 1A). Accordingly, it would have been obvious to one of ordinary skill in the art to use the threaded post of Greco with the massager of Kotlov to vary the length of protrusion of the roller increase stimulation, therefore maximizing the effect for the user.
Claims 13, 15 and 18-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Regarding claim 13, Shaholan et al teaches the massager of claim 11, but the prior art does not teach or fairly suggest further comprising a dual port input valve.

Regarding claims 17-20, the prior art does not teach nor fairly suggest the massager device as claimed since they are dependent upon claim 13.

Regarding claim 15, Shaholan et al teaches the massager of claim 1, but the prior art does not teach or fairly suggest further comprising a flexible arm, wherein the insertable shaft is affixed to a first end of the flexible arm.

Regarding claim 16, the prior art does not teach nor fairly suggest the massager device as claimed since it is dependent upon claim 15.



a memory coupled to the processor, wherein the memory contains instructions, that when executed by the processor, control a configuration of the input valve.

Regarding claims 22-24, the prior art does not teach nor fairly suggest the massager as claimed since they are dependent upon claim 21. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728.  The examiner can normally be reached on generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791